Case: 20-10837     Document: 00515805290         Page: 1     Date Filed: 04/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         April 1, 2021
                                  No. 20-10837
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Selvin Leonell Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-401-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Selvin Leonell Hernandez appeals his convictions on two counts of
   being a felon in possession of a firearm.       See 18 U.S.C. § 922(g)(1).
   Hernandez contends that the district court plainly erred by accepting his
   guilty pleas absent evidence that he personally moved a firearm in interstate


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10837      Document: 00515805290           Page: 2   Date Filed: 04/01/2021




                                     No. 20-10837


   commerce or that a firearm was moved in interstate commerce in the recent
   past, which he argues are required elements of a § 922(g)(1) offense. He
   concedes that his challenge to his convictions is foreclosed by United States
   v. Fitzhugh, 984 F.2d 143, 146 (5th Cir. 1993), in which we held that “a
   convicted felon’s possession of a firearm having a past connection to
   interstate commerce violates § 922(g)(1).” But he argues that Fitzhugh was
   abrogated by the Supreme Court’s decision in United States v. Bond, 572 U.S.
   844 (2014). Relying on Fitzhugh, the Government moves for summary
   affirmance, agreeing with Hernandez that his appeal of the factual basis of his
   guilty pleas is foreclosed. Alternatively, the Government moves for an
   extension of time to file a merits brief.
          Neither party cites, nor are we are of, any published authority
   addressing Bond’s effect on the interpretation of § 922(g)(1). Because it
   cannot therefore be said that the Government’s position is “clearly right as a
   matter of law,” summary affirmance is inappropriate in this case, and we
   deny the Government’s motion for summary affirmance. Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Nonetheless, finding no plain error, we affirm the judgment without
   the need for further briefing. See generally Puckett v. United States, 556 U.S.
   129, 135 (2009); United States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010). The
   absence of binding authority discussing Bond’s effect on § 922(g)’s federal
   nexus element renders the question of error in this case, at best, subject to
   reasonable dispute. See Puckett, 556 U.S. at 135. “By definition, that is not
   plain error.” United States v. Broussard, 669 F.3d 537, 550 (5th Cir. 2012).
          The Government’s motion for summary affirmance and its alternative
   motion for an extension of time are each DENIED. The judgment is
   AFFIRMED.




                                           2